Duckworth, Chief Justice.
The defendant was indicted, tried, and convicted of robbery by the, use of an offensive weapon. The jury recommended mercy, and he was sentenced to life imprisonment. Thereafter the defendant’s amended motion for new trial was filed, heard, and overruled as to the refusal of the court to grant a continuance, and the exception is to that judgment. Held:
There is no brief of evidence in the record, and counsel does not argue the general grounds, hence they are considered as abandoned. The remaining ground complains of the refusal to grant a continuance, and it is incomplete and insufficient for the court to consider, in that it does not allege or show injury, nor does it point out upon what ground the motion for continuance was made. The bill of exceptions does point out that the family of the defendant were in the process of raising funds to engage counsel of their choice, but no reason is shown why the appointed counsel needed additional time. Code § 81-1419 provides that all applications for continuance are addressed to the sound discretion of the court, and nothing is shown in the. record, bill of exceptions, or the briefs from which it can be said that the lower court abused' its discretion in refusing to grant the continuance. See Butts v. State, 211 Ga. 16 (83 S. E. 2d 610); Harris v. State, 211 Ga. 327 (85 S. E. 2d 770); Corbin v. State, 212 Ga. 231 (91 S. E. 2d 764); Hall v. State, 213 Ga. 557 (100 S. E. 2d 176).

Judgment affirmed.


All the Justices concur.